Name: 2006/700/EC: Council Decision of 1 September 2006 on the signing, on behalf of the Community, of the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States, of the one part, and the Republic of Korea, of the other part
 Type: Decision
 Subject Matter: international affairs;  organisation of transport;  Asia and Oceania;  European construction
 Date Published: 2006-10-19; 2007-08-01

 19.10.2006 EN Official Journal of the European Union L 288/30 COUNCIL DECISION of 1 September 2006 on the signing, on behalf of the Community, of the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States, of the one part, and the Republic of Korea, of the other part (2006/700/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 170, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated a Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS), hereinafter referred to as the Agreement, with the Republic of Korea. (2) Subject to its possible conclusion at a later date, the Agreement initialled on 12 January 2006 should be signed, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States, of the one part, and the Republic of Korea, of the other part, is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion. Done at Brussels, 1 September 2006. For the Council The President E. TUOMIOJA